Citation Nr: 0420390	
Decision Date: 07/27/04    Archive Date: 08/04/04	

DOCKET NO.  03-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis, including as due to mustard gas exposure. 

2.  Entitlement to service connection for right rotator cuff 
tear as secondary to medication taken for service-connected 
disability. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for secretory otitis. 

6.  Entitlement to an increased rating for tinea cruris, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1948 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran also appealed the issue of whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for benign prostatic 
hypertrophy and musculoskeletal condition as due to herbicide 
exposure.  In August 2003 the veteran submitted a signed 
written statement withdrawing the issue of entitlement to 
service connection for benign prostatic hypertrophy and 
musculoskeletal condition as due to herbicide exposure.  
Therefore, this issue is no longer in appellate status and 
will not be considered by the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  A November 2001 Board decision denied service connection 
for bronchitis due to exposure to mustard gas.  

2.  Evidence received since the November 2001 Board decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

The November 2001 Board decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for bronchitis, to include due to mustard 
gas exposure, is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been afforded 
appropriate notice and assistance with respect to the issue 
regarding reopening the bronchitis claim, decided herein, 
under the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. § 3.159 
(2003).  With consideration of the Board's decision herein, 
with respect to reopening the veteran's claim, the Board may 
now proceed without prejudice to the veteran, because there 
is no indication that any further notification or development 
could be undertaken that has not already been accomplished 
that would result in any additional benefit at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303).  If a claim for service connection was 
previously denied, a veteran must submit new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material', we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  

The evidence of record at the time of the Board's November 
2001 decision included the veteran's service medical records 
and a statement from a private physician.  The private 
physician's statement indicated that the veteran then had 
bronchitis.  The evidence also indicated that there was no 
official record of the veteran being exposed to mustard gas.  
The evidence included a certificate of training indicating 
that the veteran had completed a course in the unit Chemical 
Defense School at Fort Campbell.  

Subsequent to the November 2001 Board decision the veteran 
has offered testimony at a personal hearing and submitted 
written statements in support of his claim.  This testimony 
and statements must be presumed credible for purposes of 
determining whether to reopen his claim.  The statements and 
testimony are new in that they provide more specific details 
regarding how and when the veteran was exposed to chemicals 
while providing training to other soldiers.  Further, the 
Board concludes that this evidence is material because it may 
contribute to a more complete picture of the circumstances 
surrounding the origin of any currently manifested bronchitis 
and because it relates to an unestablished fact that may be 
necessary to substantiate the claim.  Therefore, since this 
evidence is new and raises a reasonable possibility that it 
may substantiate the veteran's claim, the claim must be 
reopened.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
bronchitis, to include as due to exposure to mustard gas is 
granted.  To this extent only, the appeal is granted.  


REMAND

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran's medical records from 
the Nashville VA Medical Center should be 
requested from August 26, 2002 through 
the present.  

2.  The veteran's service personnel 
records should be obtained.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
existence and etiology of any currently 
manifested bronchitis.  The veteran's 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested bronchitis 
is related to the veteran's active 
service, including exposure to any 
chemicals during active service.  If it 
cannot be determined whether currently 
manifested bronchitis is related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment, based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested right rotator cuff tear.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran currently has right 
rotator cuff tear and, if so, whether it 
is as least as likely as not that any 
currently manifested right rotator cuff 
tear is proximately due to or been 
chronically worsened by medication the 
veteran has taken for his service-
connected tinea cruris.  If it cannot be 
determined whether currently manifested 
right rotator cuff tear is proximately 
due to or been chronically worsened by 
medication taken for service-connected 
tinea cruris, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgment, based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.  

5.  The veteran should be afforded VA 
audiology and ear examinations to 
determine the existence and etiology of 
any currently manifested hearing loss, 
tinnitus, and secretory otitis.  The 
claims file must be made available to the 
examiners for review and the examination 
reports should reflect that such review 
was accomplished.  The examiners are 
requested to offer opinions as to whether 
it is as least as likely as not that any 
currently manifested hearing loss, 
tinnitus, or secretory otitis are related 
to the veteran's active service.  If it 
cannot be determined whether currently 
manifested hearing loss, tinnitus, or 
secretory otitis are related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes related to guesses or judgment, 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report.  

6.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of his service-
connected tinea cruris.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner is requested 
to identify all symptoms relating to the 
veteran's tinea cruris, including whether 
there is exudation or itching, extensive 
lesions, or marked disfigurement, as well 
as the frequency of the itching.  The 
examiner should also indicate the 
percentage of exposed areas affected as 
well as the percent of the entire body 
affected.  The examiner is also requested 
to indicate whether systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs are required, and 
the duration of such therapy if it is 
required.  

7.  Thereafter, the issues on appeal 
should be readjudicated, with appropriate 
consideration of the diagnostic criteria 
relating to evaluating skin disorders in 
effect prior to and from August 30, 2002.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status, that includes Diagnostic 
Code 7806 in effect prior to and from 
August 30, 2002, and afforded the 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



